Upon consideration of the request of the Certified Grievance Committee of the Mahoning County Bar Association for an order permitting appointment of attorneys to inventory the files and take possession of and open the mail of Anthony T. Koury, Attorney Registration No. 0030901, to protect his former clients,
IT IS ORDERED by the court, effective July 28,1994, that the request is granted and the Certified Grievance Committee of the Mahoning County Bar Association be permitted to appoint attorneys pursuant to Gov.Bar R. V(8)(F) to inventory the files of Anthony T. Koury and take action as is necessary to protect the interests of the clients of Anthony T. Koury.